Exhibit 15.2 October 7 , 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We are aware that our report dated July 26, 2016 on our review of interim financial information of Petrobras Argentina S.A. (the “Company”) for the six and three months periods ended June 30, 2016 and 2015, and included in the Company's Form 6-K filed with the Commission on August 8, 2016, is incorporated by reference in the Registration Statement of Pampa Energía S.A.'s Form F-4/A dated October 7 , 2016. Very truly yours, PRICE WATERHOUSE & CO. S.R.L. /s/ Miguel A. Urus Dr. Miguel A. Urus (Partner) Autonomous City of Buenos Aires, Argentina
